Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 May 1772
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Boston May 29. 1772
I have but just Time to acknowledge the Receipt of yours per my Brother, whose Arival we had been long wishing for, but our pleasure was greatly damped by seeing him in such a state of Health; he has not been out since he first entered the House, and is at present very low, we are all fearfull he is consuming fast.
I received per him only three 2d Volumes of Doctr. Priestly Work, when the Setts Arive compleat, I will sell them for the most I can, and pay the whole Money to Aunt Mecom, who is very well, but I believe will not have Time to write by this Oppertunity. I thank You for Poor Richards Advice, and shall endeavour that it shall not be thrown away upon me.
You will please to make my best Compliments to all enquiring Friends; as my Brother is not yet up, he does not know of my writing this, but I think I can take upon me to assure all his old England Friends, of his Esteem and Respect. I must beg you will excuse this hasty Scroll, and believe me to be Your dutifull and Affectionate Kinsman
J Williams Junr,
Doctr Franklin
 
Addressed: To / Doctr Benja Franklin / at M Stevensons / In / Craven Street / Strand / London / per Cazneau
